Title: From George Washington to Patrick Henry, 7 February 1779
From: Washington, George
To: Henry, Patrick

Dear Sir
Head Quarters Middle Brook 7th Feby 1779

I had the honor of receiving yours of the 9th ulto while at Philada from whence I returned two days ago. I have not yet had an opportunity of consulting the officers of the Virginia line upon the most proper and agreeable mode of carrying the Act of the State, intended for their benefit and that of the troops, into execution; but I myself am at present of opinion that the Six Months pay allotted to the privates had better be laid out in some kind of necessaries or applied to the use of their families than paid into their own hands—I will however inform you the moment I obtain their opinions, and at the same time make you the Return of those intitled to the State Bounty.
I will take care to appoint either a General or Feild Officer to superintend the recruiting service in Virginia, but it will not be in my power to give him authority to liquidate or settle any old accounts between the State and Continent. I have the honor to be with the greatest Respect Yr Excellency’s most obt Servt.
